DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Since this application is a continuation of Serial No. 15/632,708, which in turn is a continuation-in-part application that claims priority of earlier filed applications, Serial No. 13/803904, 14/210310 and 14/210325, the claims are evaluated to determine their effective filing date.  The limitations in Claim 8, 11-13 have an effective filing date of March 14, 2013 since its limitations are supported under Serial No. 13/803904, with the exception of the limitations reading “a contaminated water containing one or more contaminants comprising...perchlorate, methyl mercury, arsenic, nitrate, or nitrite”, and “the contaminated water travels upwards through the upflow bioreactor bed...at a rate between about twenty five to about sixty feet per hour" within Claim 1, which are supported under Serial No. 14/210310, which has an effective filing date of July 3, 2013. Claims 2 & 3 also have support under Serial No. 14/210310, indicating an effective filing date of July 3, 2013.  As a result, Claims 8-15 have an effective filing date of July 3, 2013.  The Examiner notes that Claim 16 has an effective filing date of November 20, 2020 for the reason put forth in the Specification section below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Examiner notes that the limitation of dependent Claim 16 is not supported or mentioned in the Specification, so the Specification does not provide proper antecedent basis.  The Examiner also notes that this claim would introduce new matter that was not previously supported in the preceding patent applications to which Applicant claims priority.  Thus, the Examiner would interpret this claim to add subject matter that does not have the priority of the preceding patent application, so the effective filing date of this claim is November 20, 2020 unless Applicant finds support in the preceding parent patent applications.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the pressure of suction”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 12, 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al., (“Peeters”, US 2008/0257820), in view of Downing et al., ("Downing", US 4,725,357), in further view of Mierzejewski et al., (“Mierzejewski”, US 2013/0334134), in further view of Lanting et al., (“Lanting”, US 2002/0000409).
Claims 9, 15 & 16 are directed to a method of treating contaminated water using a biologically active water treatment system, a method type invention group.
Regarding Claims 9, 15 & 16, Peeters discloses a method of treating contaminated water using a biologically active water treatment system, (See Abstract, Peeters), comprising:
providing a first bioreactor having a bioreactor bed comprised of a first insoluble growth media suitable for growing a first bacteria colony thereon, (First Reactor 100, See Figure 9, See paragraph [0051], and See Figure 4, and See paragraphs [0042 & 0043], Peeters; The reactors 100 contain a bed comprised of activated carbon), wherein the first bioreactor is capable of receiving feed water from a water source, (Upper Port 106, See 
providing a downflow bioreactor having a bioreactor bed comprised of a first insoluble growth media suitable for growing a second bacteria colony thereon, (Second Reactor 100, See Figure 9, See paragraph [0051], and See Figure 4, and See paragraph [0042], Peeters; The reactors 100 contain a bed comprised of activated carbon), wherein the downflow bioreactor is configured to receive the effluent water  from the first bioreactor, (Port 102 of First Reactor 100 to Port 106 of Second Reactor, See Figures 9 & 4, See paragraphs [0051] & [0044], Peeters) and wherein the downflow bioreactor is capable of releasing treated water through a downflow bioreactor effluent port, (Lower Port 102, See Figures 9 & 4, and See paragraphs [0051] & [0044], Peeters); selecting the contaminated water containing one or more contaminants that are capable of being reduced by biological reduction comprising selenate, selenite, perchlorate, methyl mercury, arsenic, nitrate, or nitrite, (Feed 202, See Figure 9, and See paragraphs [0055-0057], Peeters; The feed must include nitrates before being treated by reactor 100);
 and directing an effluent from the first bioreactor into the downflow bioreactor, (Line from Port 102 of First Reactor 100 to Port 106 of Second Reactor 100, See Figure 9 and See paragraph [0051], Peeters).
Peeters does not disclose the first bioreactor being an upflow bioreactor with an upflow bioreactor effluent port, processing said contaminated water through a reverse osmosis system to produce concentrated contaminated water; or feeding the concentrated contaminated water into the upflow bioreactor so that the concentrated 
Downing discloses a method of treating contaminated water using a biologically active water treatment system, (See Abstract, Downing), where a first bioreactor is an upflow bioreactor with an effluent port that would be an upflow bioreactor effluent port, (First Bioreactor 3 is configured in an upflow configuration, See Figure 1, or See Example 3, See column 10, lines 15-60; The reactor here is specifically placed in upflow mode)., with a contact time greater than 25 minutes and less than 2 hours, (See column 10, lines 35-37; Downing anticipates the claimed contact time range at 1 hour). Additional features of this embodiment are claim mapped in the Additional Disclosures section below as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Peeters by incorporating where the first bioreactor is an upflow bioreactor with an effluent port that would be an upflow bioreactor effluent port with a contact time greater than 25 minutes and less than 2 hours as in Downing because it “has unexpectedly been discovered that biological treatment can readily convert dissolved selenite in a way which leads to massive reductions in the selenium level”, (See column 2, lines 32-36, Downing), while using an upflow bioreactor and contact time as demonstrated by the reductions in selenium, (See column 10, lines 48-61, Downing).
Modified Peeters does not explicitly disclose processing said contaminated water through a reverse osmosis system to produce concentrated contaminated water; or feeding the concentrated contaminated water into the upflow bioreactor so that the concentrated contaminated water travels upwards through the upflow bioreactor bed under anaerobic conditions.
Mierzejewski discloses a method of treating contaminated water using a biologically active water treatment system, (See Abstract and See paragraphs [0025] & [0028], Mierzejewski), processing said contaminated water through a reverse osmosis system to produce concentrated contaminated water, (Reverse Osmosis System 2 and Concentrate Stream 4, See Figure 1a, paragraph [0072]), that is fed into a later system that uses microbiological reduction, (Stream 4 to Selenium Reduction Step 8, See Figure 1a, and See paragraph [0073] & [0074]; The selenium reduction step may be directed to a biological process that uses microorganisms in anaerobic conditions to reduce the selenium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating contaminated water using a biologically active water treatment system of modified Peeters by incorporating processing said contaminated water through a reverse osmosis system to produce concentrated contaminated water as in Mierzejewski because “by recycling the…RO retentate, the size and residence time of the downstream…selenium removal processes may be reduced since a high level of Se [selenium] removal to attain an effluent equal or lower than Q [regulatory requirements] from these steps is not needed”, (See paragraphs [0099] & [0097], Mierzejewski).  By doing so, “this ability will reduce capital and operating costs”, (See paragraph [0099], Mierzejewski).
 Lanting discloses a method of treating contaminated water using a biologically active water treatment system, (See paragraphs [0001, 0006 & 0038], Lanting), comprising:
 feeding the contaminated water into the upflow bioreactor so that the contaminated water travels upwards through the upflow bioreactor bed under anaerobic conditions, (See paragraph [0032 & 0038]; Lanting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating contaminated water using a biologically active water treatment system of modified Peeters by incorporating feeding the contaminated water into the upflow bioreactor so that the contaminated water travels upwards through the upflow bioreactor bed under anaerobic conditions as in Lanting because it “can provide very favorable retention of solids within the upflow reactor", (See paragraph [0068], Lanting).  By doing so, the system would be "highly efficient in clarification" or treatment of the wastewater, (See paragraph [0022], Lanting).
Additional Disclosures Included: Claim 15: The method of claim 9, the first insoluble growth media being the same as the second insoluble growth media, (First Reactor 100, See Figure 9, See paragraphs [0051 & [0063], and See Figure 4, and See paragraph [0042], Peeters; The reactors 100 contain a bed comprised of activated carbon).  Claim 16: The method of claim 9, the first bacteria colony being the same as the second bacteria colony, (Reactors 100, See Figure 9, and See paragraphs [0068] & [0069], Peeters; Bioreactors 13, See Figure 10, and See paragraphs [0060], [0074], [0081] & [0082], Bentley; The bioreactors have a specific type of bacteria that are “sulfur-oxidizing microbes” and “a consortium of sulfur-oxidizing, oxidized contaminant-reducing chemolithotrophic microbes”).
Claims 10 & 12 are directed to a method of treating contaminated water using a biologically active water treatment system, a method type invention group.
Regarding Claims 10 & 12, modified Peeters discloses the method of claim 9 in which the downflow bioreactor is a second bioreactor, (Second Reactor 100, See Figure 9, and See paragraph [0051], Peeters), but does not disclose in the specified combination further comprising actuating an effluent pump that is connected to the second bioreactor effluent port to pump the treated water from the second bioreactor.
Another embodiment of Downing discloses a method of treating contaminated water using a biologically active water treatment system further comprising actuating an effluent pump that is connected to the second bioreactor effluent port to pump treated water from the second bioreactor, (Pumps indicated by circles between Reaction Stage 4 and Reactor 22, See Figure 2, and See column 8, lines 61-68, column 9, lines 1-5, Downing).  Additional features from this embodiment are recited in the Additional Disclosures section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating contaminated water using a biologically active water treatment system of modified Peeters by incorporating it further comprising actuating an effluent pump that is connected to the downflow bioreactor effluent port to pump the treated water from the downflow bioreactor as in another embodiment of Downing in order to pump water through a filter for further treatment to produce treated water, (See column 8, lines 61-69, column 9, lines 1-14, Downing).  By doing so, it can accomplish "the removal of selenate from water containing high levels of sulphate, and in particular a method which may be operated economically on a large scale", (See column 2, lines 8-12, Downing).
Additional Disclosures Included: Claim 12: The method of claim 10 further comprising: channeling the treated water from the downflow/second reactor effluent port into a membrane filtration system, (Line from Outlet of Reactor Stage 4 to Cross-Flow Filter 7, See Figure 2, and See column 8, lines 65-68, Downing; and Second Reactor 100, See Figure 9, See paragraph [0051], Peeters).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al., (“Peeters”, US 2008/0257820), in view of Downing et al., ("Downing", US 4,725,357), in further view of Mierzejewski et al., (“Mierzejewski”, US 2013/0334134) in further view of Lanting et al., (“Lanting”, US 2002/0000409), and in further view of Brouwer et al., (“Brouwer”, WO 2011/026521; The corresponding US patent publication, US 2012/0193287, is claim mapped to in the following rejection), and in further view of Singer et al., (“Singer”, US 2010/0012581).
Claim 11 is directed to a method of treating contaminated water using a biologically active water treatment system, a method type invention group.
Regarding Claim 11, modified Peeters discloses the method of claim 10 further comprising backwashing, (See paragraphs [0046] & [0050], Peeters), but does not explicitly disclose activating an automated backwash pump when the pressure of suction of the effluent from the downflow bioreactor is between about 2 psi gauge pressure and about negative 2 psi gauge pressure.
Brouwer discloses a method of treating contaminated water using a biologically active water treatment system, (See Abstract, Brouwer), further comprising activating an automated backwash pump, (See paragraph [0086], Brouwer; The disclosed feed pump acts as a backwash pump when a valve arrangement is switched), when the pressure drop or head loss from the downflow bioreactor is between about 2 psi gauge pressure and about negative 2 psi gauge pressure, (See paragraph [0087], Brouwer; The head loss which is interpreted to be the pressure of effluent is less than 0.2 bar, which converts to a pressure less than 2.9 psi.  This range includes a range of 2 psi to negative 2 psi which would fall within the claimed range.  In addition, the feed pump is activated as a backwash pump when the head loss reaches this range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating contaminated water using a biologically active water treatment system of modified Peeters to incorporate it further comprising activating an automated backwash pump, when the pressure of suction of the effluent from the downflow bioreactor reaches a certain pressure range as in Brouwer in order to reduce or “decline pressure drop and remove excess of suspended solids", (See paragraph [0089], Brouwer), so that the bioreactor can be regenerated, (See paragraph [0086], Brouwer), for continued use so that “the bioreactor will contain essentially sufficient bioactivity after regeneration due to the protected surface area, and that the bioreactor therefore does not require any redundancy”, (See paragraph [0065], Brouwer).
Modified Peeters does not disclose that the pressure range is explicitly within the range of 2 psi to negative 2 psi.
Singer discloses a method of treating contaminated water using a biologically active water treatment system, (See Abstract, Singer), where the pressure of suction of the effluent is between about 2 psi gauge pressure and about negative 2 psi gauge pressure, (See paragraph [0030], Singer; Singer discloses a negative pressure of 0.1 to 0.3 bars in which 0.1 bars converts to 1.45 psi which falls within the range claimed.  The Examiner interprets the "pressure of suction" to mean "suction pressure" which is the pressure of the inlet downstream from its biofilter in the recycle stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating contaminated water using a biologically active water treatment system of modified Peeters by incorporating the pressure of suction of the effluent explicitly being between about 2 psi gauge pressure and about negative 2 psi gauge pressure as in Singer in order "to remove dissolved oxygen” so that “denitrification inhibition due to dissolved oxygen is eliminated”, (See paragraph [0020], Singer).  By doing so, incorporation of this feature allows for "efficiently removing nitrate and nitrite compounds in water treatment processes...which allow reducing costs", (See paragraph [0018], Singer), a contaminant for treatment shared by both Peeters and Singer, (See paragraph [0008], Peeters).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al., (“Peeters”, US 2008/0257820), in view of Downing et al., ("Downing", US 4,725,357), in further view of Mierzejewski et al., (“Mierzejewski”, US 2013/0334134), in further view of Lanting et al., (“Lanting”, US 2002/0000409), in further view of Brouwer et al., (“Brouwer”, WO 2011/026521; The corresponding US patent publication, US 2012/0193287, is claim mapped to in the following rejection), and in further view of Lenntech, (“Micro filtration and ultra filtration", Lenntech Water Treatment Solutions, available on Web as early as July 23, 2010 according to Internet Way Back Machine, obtained from Web on September 1, 2017, 2 pages, https://web.archive.org/web/20100723133522/http://www.lenntech.com/microfiltration-and-ultrafiltration.htm).
Claim 13 is directed to a method of treating contaminated water using a biologically active water treatment system, a method type invention group.
Regarding Claim 13, modified Peeters discloses the method of claim 12, but does not disclose wherein the membrane filtration system is an ultrafiltration membrane filter having a pore size of between about 0.1 to about 0.001 microns.
Brouwer discloses a method of treating contaminated water using a biologically active water treatment system, (See Abstract, Brouwer), wherein its membrane filtration system is an ultrafiltration membrane filter, (Step 3, See Figures 1/2a, and See paragraph [0064] & [0066]; Brouwer), provided upstream of a reverse osmosis or nanofiltration step, (Step 4, See Figures 1/2a, and See paragraph [0068], Brouwer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating contaminated water using a biologically active water treatment system of modified Peeters by incorporating wherein the membrane filtration system is an ultrafiltration membrane filter as in Brouwer because “microfiltration and ultrafiltration are the best available technologies for the removal of suspended solids (particulate and colloidal matter)", (See paragraph [0064], Brouwer), which provides "the advantage of...the removal of biomass that may detach from the biofilm on the packing material of the bioreactor by the membrane filtration step", (See paragraph [0070], Brouwer).
Modified Peeters does not explicitly disclose that the ultrafiltration membrane filter has a pore size of between about 0.1 to about 0.001 microns.
Lenntech discloses a method of treating contaminated water, (“Ultra filtration can also be applied for pre-treatment of water”, See page 1, Lenntech), using an ultrafiltration membrane filter having a pore size of between about 0.1 to about 0.001 microns, (“The pores of ultra filtration membranes can remove particles of 0.001 – 0.1 µm from fluids”, See page 1, Lennetch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating contaminated water using a biologically active water treatment system of modified Peeters by incorporating the ultrafiltration membrane filter having a pore size of between about 0.1 to about 0.001 microns as in Lenntech since “ultra filtration can also be applied for pre-treatment of water for nano filtration or Reverse Osmosis” because “membrane fouling can easily disturb the purification process”, (See page 1, Lenntech), and it achieves “complete removal of viruses” since “viruses can attach themselves to bacterial biofilm”, which must be removed as in paragraph [0070] of Brouwer.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al., (“Peeters”, US 2008/0257820), in view of Downing et al., ("Downing", US 4,725,357), in further view of Mierzejewski et al., (“Mierzejewski”, US 2013/0334134), in further view of Lanting et al., (“Lanting”, US 2002/0000409), and in further view of Lenntech, (“Micro filtration and ultra filtration", Lenntech Water Treatment Solutions, available on Web as early as July 23, 2010 according to Internet Way Back Machine, obtained from Web on September 1, 2017, 2 pages, https://web.archive.org/web/20100723133522/http://www.lenntech.com/microfiltration-and-ultrafiltration.htm).
Claim 14 is directed to a method of treating contaminated water using a biologically active water treatment system, a method type invention group.
Regarding Claim 14, modified Peeters discloses the method of claim 12, wherein the membrane filtration system is a microfiltration membrane filter, (Microfilter 7, See Figure 2, and See column 8, lines 65-68, Downing), but does not explicitly disclose it having a pore size of between about 0.1 to about 3 microns.
Lenntech discloses a method of treating contaminated water with a microfiltration membrane filter having a pore size of between about 0.1 to about 3 microns, (“Membranes with a pore size of 0.1 to 10 µm perform micro filtration”, See page 1, Lenntech; The disclosed membrane anticipates the claimed range from about 0.1 to about 3 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating contaminated water using a biologically active water treatment system of modified Peeters by incorporating the microfiltration membrane filter having a pore size of between about 0.1 to about 3 microns as in Lenntech because "membranes with a pore size of 0.1 - 10 µm perform microfiltration”, (See page 1, Lenntech), “can be implemented in many different water treatment processes when particles with a diameter greater than 0.1 mm need to be removed from a liquid” in applications such as “separation of bacteria from water (biological wastewater treatment)” and “effluent treatment”, (See page 1, Lenntech).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779